DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.

				Claim Status
Claims 1-5, 7, 8, 10-14, 16, 18, 19, and 21 are pending and are examined. Claims 6, 9, 15, 17, and 20 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “a size of the void depends on a size of the microbead” is unclear and indefinite in light of the amendment to claim 1 which recites that “at least some of the plurality of microbeads are connected with another microbead adjacent to the at least some of the plurality of microbeads by a fused portion of the at least some of the plurality of the microbeads and the another microbead.” Since some microbeads are fused together, would the void potentially also depend on a size of a microbead fused with another microbead? Please clarify the size of the void relative to the size of the microbead and relative to the size of the fused microbeads.
Regarding Claims 7 and 8, the limitation “The platelet testing device using blockage phenomenon according to claim 6,” is unclear and indefinite. Claim 6 has been cancelled in claims 5/12/22. Which claim are claims 7 and 8 dependent on? The examiner interpreted these to be dependent on claim 5.
Regarding Claim 14, the limitation “The platelet testing device using blockage phenomenon according to claim 8” is unclear and indefinite. Claim 8 is dependent on claim 6 which is a cancelled claim in claims 5/12/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 10, 11, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2008/0194012), in view of Jobin (WO 02/34197).

Regarding Claim 1, Lee teaches a platelet testing device using blockage phenomenon, comprising: a sample chamber containing a blood sample; a microfluidic tube, which is in fluid communication with the sample chamber and through which the blood sample flows; and a microbead packing arranged on a flow path of the blood sample of the microfluidic tube; wherein the microbead packing comprises: a packing pipe disposed in a portion of the microfluidic tube, separated from the sample chamber by the microfluidic tube, and constituting a part of the flow path of the blood sample; and a plurality of microbeads contained in the packing pipe and arranged to be in close contact with each other so as to form voids between the plurality of microbeads, whereby function of a platelet is tested by blockage phenomenon of the voids due to the platelet in the blood sample, which flows through the microfluidic tube from the sample chamber ([0073] In related embodiments, the microfluidic particle trapping body 116 is adapted for "lab-on-a-chip" diagnosis. FIG. 11 shows a schematic design of a microfluidic bead-based immunoassay chip embodiment of the device. The exemplary assay uses the "sandwich" immunoassay method. Different biomarkers (e.g., antibodies for different disease-associated antigens) can be immobilized on beads and introduced into the trapping regions 112, which are similar to those depicted in FIGS. 10A and 10B. A microfluidic mesh region 206, or an additional trapping layer having an insufficient height to allow the passage of the particles 204, may optionally be used to prevent the beads from one trapping region from crossing into other trapping regions.), wherein the packing pipe is extended in parallel with an extension direction of the microfluidic tube and both ends of the packing pipe are connected to the microfluidic tube, and wherein an inner diameter of the packing pipe is configured to be the same as an inner diameter of the microfluidic tube, wherein the platelet in the blood sample is configured to flow into the microbead packing in an activated state in the sample chamber, wherein a degree, to which the platelet is activated, is determined by any one of a travel distance of the blood sample, which passed through the microbead packing, and time taken for a stop of the blood sample flow, based on at least one of whether the void is blocked, a degree 2Application No. 16/098,681 Docket No. 018194.0002 of the blockage of the void, and time taken for the void blockage, according to a degree to which the platelet in the blood sample is activated ([0065] Third the embodiment shown in FIGS. 3A and 3B further incorporates a microfluidic mesh region 206 having a mesh size less than the diameter of the particles to prevent the particles leaving the trapping region 204 and 210 (i.e., flowing through the trapping region and out the solution inlet port 104 or outlet port 106. The microfluidic mesh region 206 is particularly useful when multiple solution inlet ports 104 are arrayed along a common solution-introduction channel 104. In such cases, the mesh region 206 prevents particles introduced to one particle inlet port from migrating through the adjacent trapping layer, and then exiting the device downstream of the trapping layer. The mesh region 206 is shown in contact with the substrate 118 but may be spaced apart so long as the particles do not escape. A trapping layer with a small particle flow dimension may also be used to prevent particles from leaving the trapping region.), 
Lee is silent to at least some of the plurality of microbeads are connected with another microbead adjacent to the at least some of the plurality of microbeads by a fused portion of the at least some of the plurality of the microbeads and the another microbead.  
Jobin teaches in the related art of a microfluidic system and cells. In Fig. 49a, microcapillary tube or rod 81 of porous material such as "Porex" (for example, porous polypropylene beads heat-fused together) is placed in reservoir 82 containing a fluid containing one or more compounds in solution. The fluid is drawn into the tube or rod by surface tension and capillary action.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microbeads in the device of Lee to be fused together, as taught by Jobin, in order to allow for creating a matrix of solid, non-porous material and preventing sample migration or intracellular cross-contamination, as taught by Jobin in Example 54.
	 
	Regarding Claim 2, modified Lee teaches the platelet testing device using blockage phenomenon according to claim 1, wherein a size of the void depends on a size of the microbead, and the void is configured to have a size by which erythrocyte in the blood sample can pass through the void and by which the blockage phenomenon of the void can occur by attachment of the platelet to the plurality of microbeads and aggregation of the platelet (the examiner notes the size of the void would inherently depend on the size of the microbeads and the adjacent microbeads and the fused microbeads. The void would be capable of being configured to have a size which erythrocytes (approximately 10 micron in diameter) can pass through the void).  

Regarding Claim 3, modified Lee teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the size of one of the plurality of microbeads is set such that the size of the void is 3 um to 40 um (Lee teaches [0037]  Such particles have an average minimum diameter of between about 100 nm to about 50 .mu.m, preferably between about 1 .mu.m to about 30 .mu.m, more preferably between about 2 .mu.m to about 20 .mu.m, and even between about 3 .mu.m to about 10 .mu.m.).  

Regarding Claim 10, modified Lee teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microfluidic tube and the microbead packing are provided to have a plurality of microfluidic tubes and a plurality of microbead packings, and wherein a plurality of testing channels are formed in such a manner that each of the plurality of testing channel comprises one of the plurality of microfluidic tubes and one of the plurality of microbead packings (Lee teaches in Fig. 11 shows a schematic design of a microfluidic bead-based immunoassay chip embodiment of the device. The examiner notes there are multiple channels in Fig. 11 which have a plurality of microbead packings).  

Regarding Claim 11, modified Lee teaches the platelet testing device using blockage phenomenon according to claim 10, wherein one of the plurality of testing channels forms a control channel and the other of the plurality of testing channels forms a sample channel, wherein a control platelet flowing into the microbead packing of the control channel flows in a non-activated state and a sample platelet flowing into the microbead packing of the sample channel flows in an activated state (the examiner notes this claim is directed to intended use of the device. A platelet is not part of the claimed device. Further, whether a platelet is in an activated or an inactivated state is intended use of the device).  

Regarding Claim 16, modified Lee teaches the platelet testing device using blockage phenomenon according to claim 1, wherein at least a portion of a surface of one of the plurality of the microbeads is shaped to be porous (Jobin teaches Porex which are porous microbeads).  

Regarding Claim 19, modified Lee teaches the platelet testing device using blockage phenomenon according to claim 11, wherein a degree of an activation of the platelet is determined based on at least one of travel distance of the blood sample in the sample channel, travel distance of the blood sample in the control channel, time taken for the stop of the blood sample in the sample channel, and time taken for the stop of the blood sample in the control channel, a difference of travel distance of the blood sample in the sample channel and travel distance of the blood sample in the control channel, a ratio of travel distance of the blood sample in the sample channel to travel distance of the blood sample in the control channel, a difference of time taken for the stop of the blood sample in the sample channel and time taken for the stop of the blood sample in the control channel, and a ratio of time taken for the stop of the blood sample in the sample channel to time taken for the stop of the blood sample in the control channel (the examiner notes these limitations are all directed to the platelet and the blood sample which are not part of the claimed device. The platelet and the blood sample are used in the device).  

Regarding Claim 21, modified Lee teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microbead packing further comprises a mesh member, which is arranged at a rear end of the packing pipe in a flow direction of the blood sample, to prevent loss of the microbeads, and wherein the mesh member comprises a plurality of openings smaller in size than the plurality of microbeads. (Lee teaches Fig. 11 [0073] A microfluidic mesh region 206, or an additional trapping layer having an insufficient height to allow the passage of the particles 204, may optionally be used to prevent the beads from one trapping region from crossing into other trapping regions.)

Allowable Subject Matter
Claims 4, 5, 7, 8, 12, 13, 14, and 18 are objected to as being dependent upon a rejected base claim and/or rejected under 112b, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112b issues are clarified.

	Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein the plurality of microbeads are coated with clogging accelerant material, which facilitates attachment of the platelet.

The prior art does not teach or suggest further comprising a stirrer rotatably arranged in the sample chamber to apply shear force to the blood sample so as to activate the platelet in the blood sample.

The prior art does not teach or suggest further comprising a negative pressure inflow chamber, which is connected to the microfluidic tube at an opposite of the sample chamber and which introduces a negative pressure from outside, such that the blood sample flows through the microfluidic tube.

 Response to Arguments
Applicant’s arguments, see page 7, filed 5/12/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 1 has been withdrawn. The examiner notes there are new 112b rejections in light of the amendment and cancelled claims.

Applicant’s arguments, see pages 8-15 filed 5/12/22 with respect to claim(s) rejected under 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	First, Applicant argues claim 1 has been amended to incorporate the subject matter of claim 17. 
	In response, the examiner notes new prior art was applied in light of the amendment and additional 112b rejections were made. 

	Second, Applicant argues on page 12 new claim 21 was added. 
	In response, the examiner notes new prior art of Lee was applied which teaches a mesh equivalent to that which is claimed in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798